Citation Nr: 1706892	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  15-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependent's Educational Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the Army from March 1951 to March 1953.  The appellant is the Veteran's adult stepdaughter.  She appealed to the Board of Veterans' Appeals (BVA/Board) from an April 2015 administrative determination of the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma ("Muskogee Education Center"), which denied her claim of entitlement to Chapter 35 benefits (DEA).


FINDING OF FACT

The Veteran does not have permanent and total service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility to DEA benefits under Chapter 35, Title 38, of the United States Code have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barber v. Principi, 16 Vet. App. 132, 138 (2002). Rather, VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031 (duty to notify) and 21.1032 (duty to assist).

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  These provisions apply to DEA benefits under Chapter 35, Title 38, United States Code (Chapter 35 benefits).  38 C.F.R. § 21.3030 (2016).  In the present case, the Board acknowledges that no notice letter was sent to the appellant.

Despite this, the appellant was sufficiently advised in the July 2015 statement of the case (SOC) as to why she is not entitled to Chapter 35 educational benefits.  To that end, the appellant's personal statements demonstrate she has actual knowledge of what evidence is required to establish her claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 46-48 (2008), citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (Actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what was necessary to substantiate his or her claim.).  Moreover, the appellant has presented argument in various statements submitted during the pendency of her claim.  Accordingly, the Board is satisfied the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The RO also has taken appropriate action to comply with the duty to assist the appellant with these claims by identifying and obtaining, to the extent possible, all relevant evidence necessary for an equitable resolution of these claims, including statements and documentation submitted by the appellant during the pendency of the appeal.  The appellant's VA educational documents are of record, as well as.  The appellant has not alleged, and VA has not identified, any additional documentation relevant to the claim that VA is capable of obtaining that is not already of record. 

Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. §§ 21.1031 or 21.1032 or otherwise identified any prejudice in the adjudication of her claim.  As such, the Board may adjudicate the claim based on the current record.

In addition, the Board notes that the provisions of the VCAA are inapplicable in instances in which the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  Thus, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.


II.  Basic Eligibility to Chapter 35 Educational Benefits

The appellant maintains that she is entitled to DEA benefits under Chapter 35, United States Code.  Specifically, she asserts that the Veteran is permanently and totally disabled from "disabilities that have not been fully diagnosed," including posttraumatic stress disorder (PTSD), substance abuse, and other undiagnosed conditions that are related to his military service.  See April 2015 Notice of Disagreement (asserting that the Veteran "has suffered from post traumatic stress due to service time for many years" but that "he has never received treatment for his illness"; stating that the Veteran's family has "witnessed his suffering from alcoholism for years due to traumatic stress in the service"; and asserting that she is seeking entitlement to DEA benefits "based on the disabilities that have not been fully diagnosed"); July 2015 Substantive Appeal (VA Form 9) (reiterating that entitlement to DEA benefits should be granted based on "the lack of diagnosis of his alcoholism / post traumatic stress from war" that has resulted in the Veteran's permanent and total disability).

Dependents' Educational Assistance allowance under Chapter 35, Title 38, United States Code, may be paid to a child or surviving spouse of a veteran who meets certain basic eligibility requirements.  Basic eligibility exists if the veteran was discharged from service under conditions other than dishonorable, or died in 

service, and either (1) has a total disability permanent in nature resulting from a service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the Veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2016).  

As pertinent to the present appeal, basic eligibility for DEA benefits for the Veteran's stepchild may not be established unless the Veteran has a service-connected total disability that is permanent in nature.  38 U.S.C.A. §§ 3500, 3501.  See also 38 C.F.R. § 3.57(a)(1) (reflecting that the term child of the veteran is defined, among other things, as "a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child").  See, too, 38 C.F.R. §§ 3.340, 3.341 (2016) (reflecting that, generally, a total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to his service-connected disabilities).

Thus, a prerequisite to this DEA eligibility determination is that the Veteran must actually be service connected for some disability.  Here, although the Veteran was honorably discharged, service connection has not been established for any disease or disability.  See, e.g., December 2016 Rating Decision Codesheet.  



The Board notes that the Veteran is in receipt of VA nonservice-connected (NSC) pension benefits.  In this regard, pension benefits are available for Veterans who have been determined to be permanently and totally disabled as a result of nonservice-connected (NSC) disabilities.  See 38 C.F.R. § 3.3(a)(iv) (2016).  See also 38 C.F.R. § 3.321(b)(2) (authorizing a permanent and total disability rating for pension purposes on an extra-schedular basis where the evidence establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule, but is found to be unemployable by reason of his or her disabilities, age, occupational background and other related factors).  However, in this case, the Veteran's receipt of pension benefits does not satisfy the necessary requirement for basic eligibility to DEA benefits, namely that he be totally and permanently disabled due to service-connected disability.  

The Board is sympathetic to the appellant's well-articulated and sincere arguments presented in her documentation in support of this appeal.  However, as discussed above, the law clearly establishes the requirements for basic eligibility to Chapter 35 educational assistance benefits.  See 38 U.S.C.A. §§ 3500, 3501, 3510; 38 C.F.R. §§ 3.807, 21.3021.  The stated purpose of Chapter 35 educational assistance is indeed to provide opportunities for education to children whose education would otherwise be impeded or interrupted by reason of the service-connected disability or death of a parent, and for the purpose of aiding such children in attaining the educational status which they might normally have aspired to and obtained but for the disability or death of such parent.  38 U.S.C.A. § 3500.  However, in enacting laws in support of those goals, Congress set limits on the entitlement to such benefits, including the provisions requiring that the Veteran be in receipt of "a total disability permanent in nature resulting from a service-connected disability," which control in this case.  See id.

Unless an individual meets all of the requirements of a particular federal law authorizing monetary benefits, she is not entitled to the benefit.  Indeed the benefit cannot be awarded, notwithstanding incomplete or even erroneous information provided by Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless all of the requirements of a particular law are met, a claimant is not entitled to the benefit, regardless of the circumstances. 

Here, the appellant has put forth contentions that are essentially equitable in nature, i.e., that her father suffers from undiagnosed and untreated psychiatric disabilities related to his active service, including PTSD and alcoholism, that have affected his familial relationships and have resulted in permanent and total disability.  She therefore asserts that she should be eligibility for DEA benefits in the interests of fairness.  See April 2015 Notice of Disagreement; July 2015 Substantive Appeal (VA Form 9).  Nevertheless, no claim for service connection for a psychiatric disability has been filed, despite repeated communications from the Agency of Original Jurisdiction (AOJ) providing the requisite claim forms.  See, e.g., September 2015 Notification Letter (noting that VA regulations now require all claims to be submitted on a standardized form, and attaching instructions for accessing and completing the form); March 2016 Notification Letter (providing instructions for accessing and completing a claim for compensation).  See also 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016) and 79 Fed. Reg. 57,660 (Sept. 25, 2014) (reflecting that a claim for benefits must be submitted on the application form prescribed by the Secretary).  See, too, Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a appellant wishes help, he or she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

Accordingly, despite the appellant's sincere arguments, the Board is bound by the statutes and regulations discussed above.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2016).  And neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court), as legal bodies of statutory creation, are empowered to grant a claim for benefits solely on an equitable basis.  See 38 U.S.C.A. § 503(b) (West 2014); McCay v. Brown, 9 Vet. App. 183, 189 (1996) (The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion).  See also Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).

It is, however, pertinent to note that the Secretary of Veterans Affairs (Secretary) does have discretionary authority to grant equitable relief in certain circumstances. See 38 U.S.C.A. § 503 (a); McCay, 9 Vet. App. at 189.  While, as noted above, the Board may not act for the Secretary in the exercise of such authority, the appellant may petition the Secretary directly for consideration of equitable relief with respect to her claim.  See 38 C.F.R. § 2.7.

The Board regrets that it cannot render a favorable decision on this matter, however the applicable laws and regulations simply do not provide for the establishment of the appellant's basic eligibility to DEA benefits.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to Dependents Educational Assistance under the provisions of 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


